Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-12 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, U.S. Patent Publication No. 20070240024 in view of Shin, U.S. Patent Publication No. 20050264496 (Shin2).
Consider claim 1, Shin teaches a display device comprising: a display region including a plurality of pixel circuit rows (see Shin figure 1, element 100, 110, and paragraphs 0044-0047 where a plurality of pixels 110 arranged in a matrix-like manner); 

a shift register including a plurality of shift register units connected in series (see Shin figure 3, 310 first scan driver including a plurality of SCU); and 

a plurality of latch circuits configured to output signal pulses to the plurality of pixel circuit rows in accordance with a signal input from the shift register (see Shin figure 3, 320 second scan driver including a plurality of CCU),

wherein each of the plurality of latch circuits is configured to output a pulse of a first kind of signal to a pixel circuit row associated with the latch circuit (see Shin figure 3, element 320 and paragraph 0054 where second scan driver 320 may generate and supply the emission control signal(s)), 

wherein the plurality of shift register units are configured to serially output pulses of a second kind of signal (see Shin figure 3, element 310 and paragraph 0054 where first scan driver 310 for outputting a scan signal), 

wherein each of the plurality of latch circuits is configured to receive the pulse of the second kind of signal from a first shift register unit (see Shin figure 3, element CCU, S1) and the pulse of the second kind of signal from a second shift register unit of a later stage than the first shift register unit (see Shin figure 3, element CCU, S2), and 

wherein the pulse of the first kind of signal from each of the plurality of latch circuits changes from a first potential level to a second potential level in response to the pulse of the second kind of signal from the first shift register unit (see Shin figure 5, E1, S1, T1, T2) and changes from the second potential level to the first potential level in response to the pulse of the second kind of signal from the second shift register unit (see Shin figure 5, E1, S2, T4 T5).

Shin does not expressly refer to SCU as a shift register.  Nor does Shin expressly refer to CCU as a latch.  In a related field of endeavor, Shin2 discloses a scan driver which operates as a shift register including a plurality of flip-flops (FF) where each flip-flop shifts, latches and outputs signals (see Shin2 paragraphs 0056-0057 where the flip-flop FF.sub.1i outputs an input signal in response to the high-level clock clk, and latches and outputs the input signal of the high-level clock clk in response to the low-level clock clk. As a result, the output signal SR.sub.1(i+1) of the flip-flop FF.sub.1(i+1) is shifted from the output signal SR.sub.1i of the flip-flop FF.sub.1i by the half clock VCLK cycle).  One of ordinary skill in the art would have been motivated to have modified Shin to have incorporated flip-flops (FF) where each flip-flop shifts, latches and outputs signals as suggested by Shin2 so as to form scan drivers of Shin using known techniques with predictable results.

Consider claim 4, Shin as modified by Shin2 teaches all the limitations of claim 1 and further teaches wherein each of the plurality of shift register units is configured to output a pulse of the second kind of signal to a pixel circuit row associated with the shift register unit (see Shin figure 1, element S1-Sm and paragraphs 0067-0068), and 

wherein the shift register is configured to output the pulses of the second kind of signal serially to the plurality of pixel circuit rows (see Shin figure 5, S1-S3 and paragraph 0055 where scan driving circuit 300 may sequentially apply a scan signal to the scan signal lines S.sub.1-S.sub.m).

Consider claim 6, Shin as modified by Shin2 teaches all the limitations of claim 4 and further teaches wherein the pulse of the first kind of signal controls whether to supply a driving current to a light-emitting element in a pixel circuit (see Shin paragraph 0051-0052 where third transistor m3 may transmit a current flowing from the first transistor m1 to an organic EL device OLED in response to the emission control signal from the emission control signal lines E1), and 

wherein the pulse of the second kind of signal controls a period of data write to the pixel circuit (see Shin paragraphs 0051-0052 where second transistor m2 and the fourth transistor m4 may turn on in response to a scan signal from the scan signal line S.sub.i. The second transistor m2 may transmit a data signal from the data line D.sub.j to a gate of the first transistor m1).

Consider claim 9, Shin as modified by Shin2 teaches all the limitations of claim 1 and further teaches wherein the plurality of latch circuits (see Shin figure 3, element 320) are disposed between the shift register (see Shin figure 3, element 310) and the display region (see Shin figure 1, element 100).


Claim(s) 5, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, U.S. Patent Publication No. 20070240024 and Shin, U.S. Patent Publication No. 20050264496 (Shin2) in view of Kim, U.S. Patent Publication No. 20060038754.

Consider claim 5, Shin as modified by Shin2 teaches all the limitations of claim 4 and further teaches 

wherein the pulse of the second kind of signal controls a period of data write to the pixel circuit (see Shin paragraph 0051-0052 where second transistor m2 and the fourth transistor m4 may turn on in response to a scan signal from the scan signal line S.sub.i. The second transistor m2 may transmit a data signal from the data line D.sub.j to a gate of the first transistor m1.).

Shin is silent regarding a period of threshold compensation.  In a related field of endeavor, Kim teaches a similar pixel circuit that that diode connects the driving transistor so as to compensate for a threshold voltage during a period when emission is prevented (see Kim figure 5 and paragraphs 0033-0036 where data signal sampled by the second transistor M12 is applied to the capacitor C1 through the diode-connected first transistor M11 and the third transistor M13, so that the threshold voltage of the driving transistor M11 is compensated by itself, and the voltage corresponding to the data signal is stored in the capacitor C1 regardless of the threshold voltage of the driving transistor M11).  

One of ordinary skill in the art would have been motivated to have incorporated the teachings of Kim with the pixel circuit of Shin to have compensated for a threshold voltage during a programming period while light emission was prevented by an emission control signal using known techniques with predictable results.

Consider claim 7, Shin as modified by Shin2 and Kim teaches all the limitations of claim 5 and further teaches wherein each line (see Shin figure 3, E1-E3) provided to transmit the pulse of the first kind of signal from a latch circuit to the associated pixel circuit row is configured to be connected to a power line having a potential of the first potential level after the pulse of the first kind of signal ends (see Shin figure 6, VSS, VDD and paragraph 0133 where the C unit CCU of the second scan driver 320 may output the voltage level of the first power supply VDD and the voltage level of the second power supply VSS, which may make a full voltage swing).

Consider claim 8, Shin as modified by Shin2 and Kim teaches all the limitations of claim 7 and further teaches further comprising switch transistors each (see Shin figure 6, SW1, SW2) disposed between the line (see Shin figure 3, E1-E3 connected to COUT and figure 6 COUT) and the power line provided to supply the potential of the first potential level (see Shin figure 6, VDD, VSS), 

wherein each of the switch transistors is configured to be turned ON/ OFF by a signal controlling whether to supply a driving current to a light-emitting element included in the pixel circuit (see Shin figure 6, S1, S2 controlling on/off state of switches SW1 and SW2).

Consider claim 10, Shin as modified by Shin2 teaches all the limitations of claim 6 and further teaches wherein an output pulse of each of the plurality of shift register units is the pulse of the second kind of signal for a pixel circuit row associated with the shift register unit (see Shin figure 1, element S1-Sm and paragraphs 0055 where scan driving circuit 300 may sequentially apply a scan signal to the scan signal lines S.sub.1-S.sub.m and figure 2, element Si).  

Shin is silent regarding and also a pulse of a third kind of signal for another pixel circuit row associated with the shift register unit.  In a related field of endeavor, Kim teaches and initializing period to initialize a capacitor before a writing (programming) image data (see Kim figure 5, element M26, Sn-1 and paragraph 0064 where sixth transistor M26 is formed by using the p-type transistor to discharge the voltage stored in the capacitor C2 through the previous scan line Sn-1).  One of ordinary skill in the art would have been motivated to have modified Shin with the teachings of Kim to have initialized a capacitor so as to improve image data programming process using known techniques with predictable results.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 20060038754 in view of Shin, U.S. Patent Publication No. 20070240024.
Consider claim 11, Kim teaches a display device comprising: a display region (see Kim figure 1, element 130 display panel and paragraph 0007 where display panel 130 includes a plurality of pixel circuits); and 

a driving circuit for the display region disposed outside the display region (see Kim figure 7, element 703), 

wherein the display region includes: 

a plurality of pixel circuits (see Kim figure 5, pixel circuit, figure 1, element 130 and paragraph 0007 where display panel 130 includes a plurality of pixel circuits); and 

a plurality of first control lines, a plurality of second control lines, a plurality of signal lines, and a plurality of power lines connected with the plurality of pixel circuits (see Kim figure 5, element Sn, Sn-1, En, Dm, VDD, VSS), 

wherein each of the plurality of pixel circuits includes: a light-emitting element (see Kim figure 5, element OLED); 

a plurality of switch transistors of a first conductive type (see Kim figure 5, element M22, M23, M26); 

an emission control transistor of a second conductive type (see Kim figure 5, element M25, M24), the emission control transistor being configured to control ON/ OFF of light emission of the light-emitting element (see Kim figure 5, En and paragraph 0057 where fourth transistor M24 includes a drain connected to the source of the first transistor M21, a source connected to a second power line for applying a second pixel voltage VSS, and a gate connected to an emission control line En to transmit an emission control signal. The fifth transistor M25 includes a drain connected to the anode of the OLED, the source connected to the drain of the first transistor M21, and a gate connected to the emission control line En); 

a driving transistor of the second conductive type (see Kim figure 5, element M21), the driving transistor being configured to control amount of electric current to the light-emitting element (see Kim paragraph 0056 where first transistor M21 is used as a driving transistor to supply current to an OLED); and 

a storage capacitor connected with the driving transistor (see Kim figure 5, C2), 

wherein the plurality of first control lines are configured to transmit a first control signal from the driving circuit to the plurality of switch transistors of the first conductive type (see Kim figure 5, element M22, M23, M26, Sn, Sn-1), 

wherein the plurality of second control lines are configured to transmit a second control signal from the driving circuit to the emission control transistors of the second conductive type (see Kim figure 5, En). 

Kim is silent regarding wherein the driving circuit includes a plurality of transistors, a plurality of capacitors, and a plurality of connection lines, and wherein all transistors included in the driving circuit are transistors of the first conductive type.

In a related field of endeavor, Shin teaches a scan driving circuit to provide scan signals and emission signals having a plurality of transistors, a plurality of capacitors, and a plurality of connection lines, and wherein all transistors included in the driving circuit are transistors of the first conductive type (see Shin figure 1, element 300 scan driving circuit, S1-Sm, E1-Em; figure 3, element 300; figure 4 corresponding to SCU; figure 6 corresponding to CCU).  One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Shin to have a scan driving circuit disclosed by Shin to provide scan/emission signals using know techniques with predictable results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 20060038754 and Shin, U.S. Patent Publication No. 20070240024 in view of Shin, U.S. Patent Publication No. 20050264496 (Shin2).

Consider claim 12, Kim as modified by Shin teaches all the limitations of claim 11 and further teaches wherein the driving circuit includes a plurality of shift register units (see Shin figure 3, 310 first scan driver including a plurality of SCU) and a plurality of latch circuits (see Shin figure 3, 320 second scan driver including a plurality of CCU), 

wherein each of the plurality of latch circuits is configured to output a pulse of a first kind of signal to a pixel circuit row associated with the latch circuit (see Shin figure 3, element 320 and paragraph 0054 where second scan driver 320 may generate and supply the emission control signal(s)),  

wherein the plurality of shift register units are configured to serially output pulses of a second kind of signal (see Shin figure 3, element 310 and paragraph 0054 where first scan driver 310 for outputting a scan signal),  

wherein each of the plurality of latch circuits is configured to receive the pulse of the second kind of signal from a first shift register unit (see Shin figure 3, element CCU, S1) and the pulse of the second kind of signal from a second shift register unit of a later stage than the first shift register unit (see Shin figure 3, element CCU, S2), and 

wherein the pulse of the first kind of signal from each of the plurality of latch circuits changes from a first potential level to a second potential level in response to the pulse of the second kind of signal from the first shift register unit (see Shin figure 5, E1, S1, T1, T2) and changes from the second potential level to the first potential level in response to the pulse of the second kind of signal from the second shift register unit (see Shin figure 5, E1, S2, T4 T5).

Kim/Shin does not expressly refer to SCU as a shift register.  Nor does Kim/Shin expressly refer to CCU as a latch.  In a related field of endeavor, Shin2 discloses a scan driver which operates as a shift register including a plurality of flip-flops (FF) where each flip-flop shifts, latches and outputs signals (see Shin2 paragraphs 0056-0057 where the flip-flop FF.sub.1i outputs an input signal in response to the high-level clock clk, and latches and outputs the input signal of the high-level clock clk in response to the low-level clock clk. As a result, the output signal SR.sub.1(i+1) of the flip-flop FF.sub.1(i+1) is shifted from the output signal SR.sub.1i of the flip-flop FF.sub.1i by the half clock VCLK cycle).  One of ordinary skill in the art would have been motivated to have modified Kim/Shin to have incorporated flip-flops (FF) where each flip-flop shifts, latches and outputs signals as suggested by Shin2 so as to form scan drivers of Kim/Shin using known techniques with predictable results.


Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites:

Claim 2 “ The display device according to claim 1, wherein an output from the N-th stage of latch circuit is set by the pulse of the second kind of signal from the K-th stage of shift register unit and reset by the pulse of the second kind of signal from the (K+p)th stage of shift register unit, wherein an output from the (N+q)th stage of latch circuit is set by the pulse of the second kind of signal from the (K+q)th stage of shift register unit and reset by the pulse of the second kind of signal from the (K+q+p)th stage of shift register unit, wherein the pulse of the first kind of signal from each latch circuit has a pulse width of H*p, wherein the pulse of the first kind of signal from the (N+q)th stage of latch circuit is delayed from the pulse of the first kind of signal from the N-th stage of latch circuit by H*q, and wherein N is an integer, K is an integer, p is an integer greater than 1, q is an integer greater than 0, and H is a pulse width from the shift register. ”

Claim 3 “ The display device according to claim 1, wherein an output from the N-th stage of latch circuit is reset by pulse of the second kind of signal from the K-th stage of shift register unit and set by the pulse of the second kind of signal from the (K+p)th stage of shift register unit, wherein an output from the (N+q)th stage of latch circuit is reset by the pulse of the second kind of signal from the (K+q)th stage of shift register unit and set by the pulse of the second kind of signal from the (K+q+p)th stage of shift register unit, wherein the pulse of the first kind of signal from each latch circuit have a pulse width of H*p, wherein the pulse of the first kind of signal from the (N+q)th stage of latch circuit is delayed from the pulse of the first kind of signal from the N-th stage of latch circuit by H*q, and wherein N is an integer, K is an integer, p is an integer greater than 1, q is an integer greater than 0, and H is a pulse width from the shift register. ”

The following prior arts are representative of the state of the prior art:  
Shin, U.S. Patent Publication No. 20070240024 (figures 3, 5)
Shin, U.S. Patent Publication No. 20050264496 (figure 6)
Eom, U.S. Patent Publication No. 20050285827 (figure 6, 8)
Chung, U.S. Patent Publication No. 20060156121 (figure 3)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claims 2-3.	

These features find support at least at pages 16-19, 22-23 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 2-3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung, U.S. Patent No. 20120081409 (driver and display device), Wu et al, U.S. Patent Publication No. 20160140904 (figure 8), Chang U.S. Patent Publication No. 20210174743 (pixel driving circuit), Furutani, U.S. Patent No. 5285117 (output circuit).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625